Name: Commission Implementing Regulation (EU) 2019/487 of 19 March 2019 entering the name Ã¢ Ziegen-HeumilchÃ¢ /Ã¢ Goat's HaymilkÃ¢ /Ã¢ Latte fieno di capraÃ¢ /Ã¢ Lait de foin de chÃ ¨vreÃ¢ /Ã¢ Leche de heno de cabraÃ¢ (TSG) in the register of traditional specialities guaranteed
 Type: Implementing Regulation
 Subject Matter: marketing;  processed agricultural produce;  means of agricultural production;  Europe;  consumption
 Date Published: nan

 26.3.2019 EN Official Journal of the European Union L 84/3 COMMISSION IMPLEMENTING REGULATION (EU) 2019/487 of 19 March 2019 entering the name Ziegen-Heumilch/Goat's Haymilk/Latte fieno di capra/Lait de foin de chÃ ¨vre/Leche de heno de cabra (TSG) in the register of traditional specialities guaranteed THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(b) of Regulation (EU) No 1151/2012, Austria's application to register the name Ziegen-Heumilch/Goat's Haymilk/Latte fieno di capra/Lait de foin de chÃ ¨vre/Leche de heno de cabra was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Ziegen-Heumilch/Goat's Haymilk/Latte fieno di capra/Lait de foin de chÃ ¨vre/Leche de heno de cabra should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name Ziegen-Heumilch/Goat's Haymilk/Latte fieno di capra/Lait de foin de chÃ ¨vre/Leche de heno de cabra (TSG) is hereby entered in the register. The name specified in the first paragraph denotes a product in Class 1.4.  Other products of animal origin (eggs, honey, various dairy products except butter, etc.), as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2019. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 400, 6.11.2018, p. 7. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).